Citation Nr: 9923521	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 
4.30 based on a period of convalescence following nasal 
septal reconstruction performed on June 30, 1993, at a VA 
medical center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


REMAND

The veteran served on active duty from May 1989 to March 
1992.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue noted on the title page was denied by rating 
decision on October 24, 1997, and the veteran was notified of 
this action on December 5, 1997.  A Statement of the Case 
that included this issue was sent to the veteran in January 
1998.  A substantive appeal was received from the veteran in 
February 1998 in which he noted that he would state his 
contentions concerning the issues on appeal at his personal 
hearing.  However, the issues noted at his personal hearing 
at the RO in June 1998 did not include the issue of 
entitlement to a temporary total rating under 38 C.F.R. § 
4.30 based on a period of convalescence following nasal 
septal reconstruction performed on June 30, 1993; and in a 
statement from the veteran dated the day of the RO hearing, 
he withdrew his claim for a temporary total rating due to 
nasal surgery performed on June 30, 1993.  The next 
correspondence received by VA on this issue was not until an 
April 1999 statement in support of the claim from the 
veteran's representative, which is more than 60 days after 
the Statement of the Case and more than one year after the 
notice of denial was mailed in December 1997.  However, no 
Statement of the Case has been provided to the veteran on the 
issue of whether a timely substantive appeal has been 
received.

The Board also notes that the October 1997 rating decision 
granted service connection for postoperative residuals of a 
fractured nose and assigned a noncompensable evaluation, 
effective April 30, 1997.  The veteran was notified of this 
action in December 1997.  He testified at his June 1998 
personal hearing on the issue of entitlement to a compensable 
evaluation for postoperative residuals of a fractured nose, 
which is construed by the Board to be a notice of 
disagreement to the noncompensable evaluation assigned in the 
October 1997 rating decision.  No Statement of the Case has 
been provided the veteran on the issue of entitlement to a 
compensable evaluation for postoperative residuals of a 
fractured nose.  Also addressed at the June 1998 RO hearing 
were raised issues of entitlement to compensable evaluations 
for residuals of a left mandibular fracture, scars of the 
left mandibular area, postoperative residuals of a fracture 
of L4, as well as entitlement to service connection for a 
scar of the right submandibular area.  These issues have not 
been adjudicated by the RO.

Based on the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested 
to provide the names, addresses, and 
approximate dates of treatment for 
any health care providers, including 
VA, who may possess additional 
records pertinent to any pending 
claim.  Any health care provider 
identified should be asked for 
copies of the veteran's clinical 
records not currently on file.  Any 
records obtained should be 
associated with the claims folder.  
The veteran should be asked to sign 
any necessary consent forms for 
release of his private medical 
records.

2. The RO should then undertake any 
other indicated development and 
should adjudicate the raised issues 
of entitlement to compensable 
evaluations for residuals of a left 
mandibular fracture, scars of the 
left mandibular area, postoperative 
residuals of a fracture of L4, as 
well as entitlement to service 
connection for a scar of the right 
submandibular area.
3.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
statement of the case on any raised 
issues not granted, as well as on 
the issue of entitlement to a 
compensable evaluation for 
postoperative residuals of a 
fractured nose, and on the issue of 
whether a timely substantive appeal 
has been received by VA with respect 
to a rating decision dated on 
October 24, 1997, which denied the 
issue of entitlement to a temporary 
total rating under 38 C.F.R. § 4.30 
based on a period of convalescence 
following nasal septal 
reconstruction performed on June 30, 
1993.  He should also be informed of 
the requirements to perfect an 
appeal with respect to these issues.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act 



	(CONTINUED ON NEXT PAGE)


of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








